Order entered April 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00068-CV

           IN THE INTEREST OF P.J.H. AND M.J.H., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85368

                                      ORDER

      Pursuant to this Court’s March 25, 2021 order, appellant has filed written

verification that she has requested the reporter’s record and made payment

arrangements to pay the fee for the record. Accordingly, we ORDER Shannon

Sudderth, Official Court Reporter for the 354th Judicial Court, to file the reporter’s

record on or before May 3, 2021.


                                              /s/   CRAIG SMITH
                                                    JUSTICE